Citation Nr: 0335089	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a hernia.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter arises from a February 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

The Board notes that the issues of entitlement to service 
connection for tinnitus and hemorrhoids were granted, and are 
no longer on appeal.  The issue of entitlement to service 
connection for a hernia will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue of 
entitlement to service connection for bilateral hearing loss.  

2.  The veteran has been diagnosed with moderate to severe 
bilateral hearing loss.  

3.  Service connection has been established for bilateral 
tinnitus.  

4.  The objective medical evidence fails to establish a nexus 
between any incident of the veteran's active service, to 
include exposure to acoustic trauma therein, and his 
diagnosed bilateral hearing loss.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1132, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he was exposed to noise from 
various armored vehicles as well as heavy and small arms fire 
during his active service.  He asserts that such noise 
exposure resulted in his diagnosed bilateral hearing loss.  
Accordingly, he maintains that service connection for 
bilateral hearing loss is warranted.  In such cases, the VA 
has a duty to assist the veteran in developing evidence to 
substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for bilateral hearing loss.  The veteran 
has been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
his claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and supplemental 
statements of the case, in addition to multiple 
correspondence to the veteran dated in April 2001, December 
2001, August 2002, and August 2003 have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he incurred 
bilateral hearing loss as a result of exposure to acoustic 
trauma in service.  He was informed of what evidence the VA 
would attempt to obtain, and what evidence he was responsible 
for providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  Here, the Board 
notes that via the correspondence discussed above, 
particularly letters to the veteran dated in April 2001, 
December 2001, and August 2002, the veteran was repeatedly 
advised of the need to identify any and all health-care 
providers who had rendered treatment for his hearing loss, 
and was further advised of the evidence he was to provide and 
what evidence the VA would attempt to obtain.  The RO then 
obtained the evidence the veteran identified, and such is 
currently of record.  For purposes of the issue of 
entitlement to service connection for bilateral hearing loss, 
the Board finds that the notice requirements as set forth in 
the VCAA have been met or substantially complied with.  See 
generally Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board again notes that those records the veteran identified 
have been obtained and associated with the claims file.  Such 
evidence includes reports of the veteran's service entrance 
and separation examinations, reports of clinical treatment 
following service, and the report of a VA rating examination.  
In addition, the Board notes that the veteran appeared before 
a Decision Review Officer at a personal hearing at the RO, 
and presented testimony in support of his claim for service 
connection.  The Board concludes, therefore, that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to service connection for bilateral hearing 
loss has been identified and obtained to the extent 
practicable.  

The Board finds that in light of the nature of the veteran's 
claim, and in light of the rating examiner's opinion 
specifically addressing the etiology of his bilateral hearing 
loss, scheduling him to undergo a VA rating examination would 
not serve any further purpose towards advancing or 
substantiating his claim.  The Board finds that given the 
medical and other evidence of record, including the VA rating 
examination which containing a medical opinion addressing the 
issue on appeal, the available evidence provides a sufficient 
basis upon which to adjudicate the veteran's claim.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for a rating examination at this 
point would likely result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the claim involving entitlement 
to service connection for bilateral hearing loss, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claim in that regard.  Therefore, the Board finds 
that no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Further, under the criteria set forth under 38 C.F.R. § 3.385 
(2003), impaired hearing will be considered to be a 
disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-captioned 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Historically, the veteran's claim for service connection for 
bilateral hearing loss was received in February 2001.  That 
claim was denied by a rating decision of February 2002, and 
this appeal followed.  As noted, the veteran contends that 
while he served as a code clerk in an office environment, he 
also trained with armored infantry.  In that capacity, he 
claims that he was regularly exposed to noise from armored 
vehicles as well as acoustic trauma from firing of tank main 
guns and small arms.  The veteran maintains that such noise 
exposure resulted in his bilateral hearing loss.  

A review of the veteran's available service medical records, 
primarily consisting of reports of his service entrance and 
service separation examinations fails to disclose any 
indication or complaint involving bilateral hearing loss.  
The veteran was not then afforded an audiometric examination, 
but rather was administered a "whisper test" in which he 
was found to be able to detect a whispered voice at 15 feet.  
His hearing scores were 15/15 bilaterally.  

The post-service clinical treatment records dating from 
approximately September 1997 through August 2002 disclose 
that the veteran was fitted with bilateral hearing aids due 
to diagnosed bilateral hearing loss.  The records do not, 
however, contain any opinion or other comment regarding the 
etiology of the veteran's bilateral hearing loss.  At his 
personal hearing before the Decision Review Officer in March 
2003, the veteran reiterated his contentions regarding 
exposure to acoustic trauma in service, and stated that his 
treating VA physicians had advised him that his bilateral 
hearing loss was the result of noise exposure in service.  He 
also testified that in his current employment with a national 
grocery store chain, he had not been exposed to any sort of 
acoustic trauma since his active service.  

The veteran underwent an audiometric examination in April 
2003.  The report of that examination clearly shows that he 
suffers from bilateral sensorineural hearing loss from a 
moderate to severe degree.  The report of that examination 
disclosed the veteran's puretone thresholds, in decibels, to 
be:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
70
80
LEFT
20
20
50
80
100

Speech audiometry was conducted, and disclosed speech 
recognition ability of 80 percent in the right ear and of 72 
percent in the left ear.  Puretone averages disclosed 61.25 
for the right ear, and 62.5 for the left ear.  Such was 
characterized as mild to profound sensorineural hearing loss 
in the left ear, and mild to profound mixed hearing loss in 
the right ear.  Such clearly showed a bilateral hearing 
disability for VA benefits purposes.  With respect to 
etiology, however, the examiner stated that based on test 
results and reported history, it was less likely than not 
that the veteran's hearing loss was the result of noise 
exposure and acoustic trauma.  The examiner continued to 
state that the veteran's diagnosed tinnitus was likely caused 
by acoustic trauma in service.  

The Board has carefully evaluated the foregoing, and must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  Here, the Board acknowledges that the veteran 
may have been exposed to some form of noise or acoustic 
trauma during his active service.  Even so, he was not shown 
to have experienced any hearing loss problems at the time of 
his discharge, and had not been shown to have experienced 
hearing loss until many years after his discharge from 
service.  The Board further notes that the veteran testified 
that his treating VA physicians had advised him that his 
hearing loss was incurred as a result of noise exposure in 
service.  The clinical treatment records fail to disclose any 
such statements, however.  

In this case, the only medical opinion of record addressing 
the etiology of the veteran's diagnosed bilateral hearing 
loss is contained in the report of the April 2003 rating 
examination.  The examiner, a doctor of audiology, found that 
the veteran had mild to profound hearing loss, but also found 
that it was unlikely that such hearing loss had been incurred 
as a result of the noise exposure or acoustic trauma the 
veteran experienced in service.  Accordingly, the Board must 
conclude that the evidence here is not in equipoise, and 
weighs against a finding that bilateral hearing loss was 
incurred as a result of any incident of the veteran's active 
service.  

The Board also recognizes that the veteran has offered 
hearing testimony as well as a number of personal statements 
attesting to the incurrence of his bilateral hearing loss.  
As laypersons, lacking in medical training and expertise, 
however, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, based 
on the foregoing, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  His appeal with 
respect to that issue is therefore denied.  What would be 
required for the veteran to prevail with this claim is a 
medical opinion, supported by a plausible rationale, that his 
currently diagnosed bilateral hearing loss was incurred as a 
result of exposure to noise or acoustic trauma in service.  
Absent such an opinion, the Board finds no basis upon which 
to establish service connection.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence has been found to be against the veteran's claim for 
service connection for bilateral hearing loss, the doctrine 
is not for application here.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1999).  


ORDER

Service connection for bilateral hearing loss is denied.  




REMAND

The veteran maintains that he incurred a bilateral hernia in 
service, and that he currently suffers from residuals of that 
hernia.  In that regard, the contends that he experiences 
chronic pain and is precluded from lifting objects of any 
significant weight.  Accordingly, he asserts that service 
connection for a hernia should be established.  

The veteran's available service medical records do not 
disclose that he was treated for or diagnosed with a hernia, 
although the veteran indicated that he had experienced a 
number of disorders on the report of his service separation 
examination questionnaire.  The veteran's service medical 
records consist of a report of his service discharge 
examination, the report of his service entrance examination, 
and two pages of service medical records documenting 
treatment for tonsillitis and a dental problem of some sort.  
It is unclear whether or not such records represent the 
veteran's entire service medical records, or if there are any 
records outstanding.  It is unclear whether or not the 
veteran's service medical records may have been partially 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  

To that end, the Board finds that the RO should determine if 
there are any additional service medical records pertaining 
to the veteran extant.  If so, any such records should be 
immediately obtained and associated with the claims file.  
Here, the Board notes that a query of the Office of the 
Surgeon General produced negative results.  The RO should 
document its efforts in that regard, and if it is discovered 
that the veteran's service medical records were in any way 
destroyed, the RO should so indicate.  

The Board also notes that the available post-service clinical 
treatment records document that the veteran underwent 
herniorrhaphy surgery in 1997.  The records of such surgery 
were not obtained, and are not currently associated with the 
claims file.  Further, the Board observes that VA clinical 
treatment records dating from September 1997 have been 
obtained, but it appears that the veteran underwent treatment 
at the local VA Medical Center (VAMC) prior to that time.  
The Board finds that the RO should obtain records pertaining 
to the herniorrhaphy surgery the veteran underwent in 1997, 
and any records of treatment for hernia dating prior to that 
time.  If no such records are shown to exist or are otherwise 
unavailable, the RO should so indicate.  

The veteran should then be scheduled to undergo a VA rating 
examination to determine if 1) he currently has a hernia, or 
otherwise suffers from residuals of a hernia, and 2) if so, 
whether or not such was incurred in or as a result of his 
active service.  After ensuring that all enhanced notice and 
duty to assist requirements as set forth in the VCAA have 
been met, the RO should then readjudicate the veteran's claim 
for service connection for a hernia on the basis of all 
available evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed hernia dating 
from 1953 to the present.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any such identified 
records.  In addition, the RO should 
obtain and associate with the claims file 
all records pertaining to the veteran's 
herniorrhaphy surgery conducted in 1997.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO should take all action 
necessary to ensure that the veteran's 
complete service medical records are 
associated with the claims file.  All 
efforts to obtain the veteran's service 
medical records should be documented in 
the claims file.  If it is discovered 
that any additional service medical 
records are unavailable or were otherwise 
destroyed, the RO should so indicate.  

3.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by an appropriate medical 
specialist, to determine whether or not 
he currently suffers from a hernia or 
residuals from a hernia incurred in 
service.  The veteran's claims file must 
be made available to the examiner for 
review in advance of the scheduled 
examination.  The examiner is requested 
to review the pertinent medical evidence 
contained in the veteran's claims file, 
to include any contemporaneous clinical 
treatment records, and any service 
medical records which may have been 
obtained.  After conducting a thorough 
clinical examination, to include any 
indicated studies and/or tests, the 
examiner is requested to offer an opinion 
as to whether or not the veteran 
currently has a hernia, or if he 
currently suffers from residuals of a 
hernia.  If not, the examiner should so 
state.  If a hernia or residuals are 
diagnosed, the examiner is requested to 
offer an opinion as to the likelihood 
that such pathology was incurred during 
or as a result of the veteran's active 
service.  Such opinion must be supported 
by objective medical evidence.  If any 
diagnosed hernia or residuals are not 
shown to be consistent with an onset 
dating from the period from 1951 to 1952, 
the examiner should so state.  The 
examiner is requested to reconcile any 
opinions offered with any other relevant 
medical opinions of record.  In addition, 
the examiner is requested to include a 
complete rationale for all opinions 
offered in the typewritten examination 
report.  

4.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then readjudicate the issue of 
entitlement to service connection for a 
hernia on the basis of all available 
evidence.  If the decision remains 
unfavorable to the veteran, he and his 
service representative should be provided 
a supplemental statement of the case 
setting forth all pertinent statutes and 
regulations governing this case.  The 
veteran and his service representative 
must be afforded an opportunity to 
respond before the case is returned to 
the Board for any further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



